Title: From George Washington to George Clinton, 27 March 1783
From: Washington, George
To: Clinton, George


                        
                            Dr Sir
                            Head Qrs March 27 1783
                        
                        I take the first Moment of forwardg to your Excellency the Dispatches of the Secry of Foreign Affairs; which
                            contain, I presume, all the Intelligence respecting Peace on which happy & glorious Event “permit me to
                            congratulate you with the greatest sincerity. With perfect respect I have the honr to be.
                    